By the Court, Lacy, J. This suit was originally commenced before a justice of the peace, and judgment given in favor of the plaintiff. An appeal was taken to the Circuit Court; and upon the trial, the ap-pellee moved the Court to dismiss the action. The Court overruled the motion, to which there was on exception; and the case is now here on error. The instrument sued on is in these words: “Due Ringgold & Redman ten dollars and forty-eight cents, payable in good cotton;” and it is subscribed by the plaintiffin error. Ringgold & Redman assigned the instrument to the present defendant. It is evident the justice had no jurisdiction of the case. No action but covenant will lie ón it; and such actions are expressly excepted out of the justice’s jurisdiction by the constitution. Consequently, the Circuit Court should, on the defendant’s motion, have dismissed the suit for want of jurisdiction. Judgment reversed.